Citation Nr: 1230996	
Decision Date: 09/10/12    Archive Date: 09/19/12	

DOCKET NO.  06-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right carpal tunnel syndrome and ulnar neuropathy, to include as secondary to the service-connected residuals of fracture of the right third metacarpal.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to March 1988, with additional prior unverified inactive service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in July 2009 and October 2010, on which occasions it was remanded for additional development.  More specifically, in July 2009, the case was remanded for the promulgation of a Statement of the Case (SOC) in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was subsequently promulgated in July 2010, and the Veteran perfected his appeal by filing a timely Substantive Appeal.  In October 2010, the case was once again remanded to comply with the Veteran's request for a Board hearing on his appellate claim.  The Veteran subsequently provided testimony regarding his claim at a hearing before the undersigned Veterans Law Judge in March 2011.

As an additional matter, the Board notes that the Veteran previously provided testimony regarding his claim for an increased rating for his service-connected residuals of fracture of the right third metacarpal in June 2007 before a different Veterans Law Judge than the Veterans Law Judge who conducted his March 2011 hearing.  Under VA regulations, a claimant is entitled to have a final determination of his or her claim made by the Veterans Law Judge who conducted his or her hearing.  38 C.F.R. § 20.707 (2011).  However, the Board issued a decision on the increased rating claim portion of the Veteran's appeal in October 2010, and nothing in the record indicates that he appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  As such, that appellate claim has been resolved, and is no longer before the Board.  Moreover, even though the Veteran mentioned the problems he experienced with his carpal tunnel syndrome at the June 2007 hearing, no testimony was taken regarding whether service connection was warranted for that disability.  In short, the June 2007 hearing did not pertain to the current appellate claim, and, as such, the Veterans Law Judge who conducted that hearing is not required to participate in the final determination of the current claim for service connection for right carpal tunnel syndrome and ulnar neuropathy.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the completeness of the evidentiary record presently before the Board.  In that regard, at the time of the issuance of the most recent Supplemental Statement of the Case in June 2012, it was noted that evidence considered in the context of the Veteran's claim included treatment records from the VA Medical Center in Jackson (to include Natchez and Montgomery), Mississippi covering the period from April 26, 2004 to June 11, 2012.  However, a review of the Veteran's claims folder (including Virtual VA records) clearly indicates that the most recent treatment records currently on file are dated in September 2011.  Significantly, in recent correspondence dated in June 2012, the Veteran indicated that he was seen by a "bone doctor" at the VA Medical Center in Jackson, Mississippi on June 11, 2012, and was to undergo magnetic resonance imaging of his service-connected right hand on July 2, 2012.  Regrettably, neither of these records are at this time a part of the Veteran's claims folder.  Such records must be obtained prior to a final adjudication of the Veteran's current claim for service connection.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records subsequent to September 2011, and specifically including the aforementioned VA treatment records dated in June and July 2012, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The RO/AMC should then readjudicate the Veteran's claim for service connection for right carpal tunnel syndrome and ulnar neuropathy, to include as secondary to the service-connected residuals of fracture of the right third metacarpal.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in June 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



